Citation Nr: 1146657	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to February 1945.  He died in February 2007, the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the appellant's claim for service connection for the cause of the Veteran's death.  Regarding the procedural history of the claim, the Board notes that in February 2007, the appellant filed a claim for burial benefits for the Veteran's interment.  In a March 2007 rating decision, the RO granted the appellant burial benefits; it also denied a claim for service connection for the cause of the Veteran's death, despite the fact that the appellant had not sought such benefits in her February 2007 claim.  In April 2007, the appellant filed a claim specifically for entitlement to service connection for the cause of the Veteran's death.  However, because the RO construed the appellant's initial February 2007 claim for burial benefits as an informal claim for service connection for the cause of the Veteran's death, the Board finds that the April 2007 submission by the appellant is a valid notice of disagreement as to the initial March 2007 denial of service connection for the cause of the Veteran's death.  Thus, the Board finds that the rating decision on appeal is that dating from March 2007.  

In January 2011, the appellant was notified of the time and place of a Board hearing she had requested in connection with her appeal.  38 C.F.R. § 20.704(b) (2011).  However, she withdrew her hearing request in writing via a March 2011 statement to VA.  Accordingly, the Board finds that the appellant's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).

In June 2011, the Board remanded the appellant's claim for additional notification and development.  The record shows that the appellant was sent a proper notification letter in July 2011, requesting that the appellant complete and submit a VA Form 21-4142 for any relevant medical treatment the Veteran may have received, requested a VA medical opinion, and obtained VA treatment records.  Thus, the remand directives have been completed, and another remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in February 2007.  The immediate cause of death was listed as acute hypoxemia, with contributory causes identified as acute infectious colitis, status post cerebral vascular accident with right hemiparesis and selective aphasia in 1994, and acute myocardial infarction with three-vessel coronary artery bypass graft in 2001.  

2.  At the time of the Veteran's death, service-connection had been established for hearing loss, generalized anxiety disorder, malaria, degenerative joint disease of the left hand, and tinnitus.  

3.  By resolving the benefit of the doubt in favor of the appellant, it is reasonably shown that the Veteran's service-connected generalized anxiety disorder contributed to cause the cerebrovascular accident and myocardial infarction that contributed to cause his death.






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, in this case, as the Board is ultimately granting the claim on the merits, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  

As reflected above, the certificate of death indicates that the Veteran died in February 2007.  His death certificate shows that his immediate cause of death was listed as acute hypoxemia with contributory causes identified as acute infectious colitis, status post cerebral vascular accident with right hemiparesis and selective aphasia in 1994, and acute myocardial infarction with three-vessel coronary artery bypass graft in 2001.  

At the time of his death, the Veteran was service-connected for hearing loss, generalized anxiety disorder, malaria, degenerative joint disease of the left hand, and tinnitus.  The evidence does not show that the Veteran's service-connected disorders at the time of his death were a principal cause of his death.  The Veteran was not service-connected at the time of his death for hypoxemia, status post cerebral vascular accident with right hemiparesis and selective aphasia, or acute myocardial infarction with three-vessel coronary artery bypass graft.  

Instead, the appellant contends that the Veteran's service-connected general anxiety disorder caused his myocardial infarction and cerebral vascular accident which in turn led to the Veteran's immediate cause of death. 

The VA treatment records indicate that the Veteran suffered a heart attack in the 1980s and a cerebral vascular accident in 1995.  The records also include diagnoses of coronary artery disease.  

In a letter submitted in August 2008, by the Veteran's VA physician, Dr. J.D.A. noted that he treated the Veteran for his service-connected problems with hearing loss, tinnitus, arthritis, malaria, and generalized anxiety disorder.  He died on February [redacted], 2007 with complications with acute hypoxemia, acute infectious colitis, status post cerebral vascular accident, and acute myocardial infarction with 3 vessel coronary artery bypass graft.  He noted that he had been asked if there was a relationship between the Veteran's service-connected generalized anxiety disorder and his death from acute hypoxemia.  He noted that he reviewed all of the Veteran's current medical records.  He noted that hypoxemia is an abnormally low amount of oxygen in the blood, the major consequence of respiratory failure, when the lungs are no longer able to perform their chief function of gas exchange.  Typical symptoms are apnea, increased blood pressure, tachycardia, restlessness, stupor, coma, Cheyne-Stokes respiration, hypotension due to increased initial cardiac output that has rapidly fallen, ventricular fibrillation, and other conditions.  Oxygen flow to the blood is controlled by the heart and the heart sometimes can be the cause of developing hypoxemia.  He noted that the Veteran was service-connected for generalized anxiety disorder and suffered with this condition for many years.  Dr. J.D.A. discussed that it was well documented in the 15th edition medical test, which is the current edition of Harrison's, that anxiety causes an increase of the chemical Norepinephrine, which sometimes is better known as adrenalin.  This is also well known to cause high blood pressure and heart disease.  In the current therapy for hypertension and associated heart problems, noted in Harrison's, reviews the effects of stress and one way of avoiding these problems is to decrease stress in a patient's life.  Anxiety is a well-known causal disease for stress and subsequently for hypertension and heart disease.  Stress is the "wear and tear" our bodies experience as we adjust to our continually changing environment.  It has physical and emotional effects on us and can create positive or negative feelings.  As a positive influence, stress can help compel us to action; it can result in a new awareness and a new perspective.  As a negative influence, it can result in feelings of distrust, rejection, anger, and depression, which in turn can lead to health problems such as headaches, upset stomach, rashes, insomnia, ulcers, high blood pressure, heart disease, and stroke.  Therefore, Dr. J.D.A. found that the Veteran's problem with acute myocardial infarction with 3 vessel coronary artery bypass graft was severely aggravated and is directly related to his anxiety.  This is established medically as there is a relationship between his life stressors and heart problems.  Further, it is more likely than not that his heart condition was caused by his stress from his anxiety and his heart condition more likely than not contributed to his death from hypoxemia.  

A VA medical opinion was requested in April 2009.  The VA examiner noted that a prior cerebral vascular accident was listed on the death certificate as an underlying cause of death and that an acute myocardial infarction was listed on the death certificate as an underlying cause of death.  The examiner opined that the underlying cerebral vascular accident and acute myocardial infarction occurred long ago and were not directly related to the Veteran's immediate cause of death.  

In a May 2009 letter, the Medical Director of the Fort Sill Veterans Center, Dr. J.W., noted that he reviewed the claims file, Dr. J.D.A.'s medical opinion, and the VA examiner's opinion.  Dr. J.W. noted that the file showed that the Veteran was service-connected for hearing loss, tinnitus, arthritis, malaria, and generalized anxiety disorder.  The Veteran died on February [redacted], 2007 from complications of acute hypoxemia, caused by acute infectious colitis, status post cerebral vascular accident, and acute myocardial infarction with 3 vessel coronary artery bypass graft.  Hypoxemia is an abnormally low amount of oxygen in the blood, the major cause of respiratory failure when the lungs no longer are able to perform their chief function of gas exchange.  Oxygen flow to the blood is controlled by the heart and the heart can sometimes be the cause of developing hypoxemia.  The medical opinion of Dr. J.D.A. stated that there was a relationship between the Veteran's life stressors from anxiety and his heart problems.  Further, Dr. J.D.A. stated that it was more likely than not that the Veteran's heart condition was caused by the stress from his anxiety and that his heart condition more likely than not contributed to his death from hypoxemia.  Dr. J.W. stated that after review of Dr. J.D.A.'s opinion and the opinions of the VA examiners, it is very possible, over (50/50) that the Veteran's anxiety, which he suffered with for over 60 years, was a chief contributing factor in his development of his heart problems and that is established medically.  Further, it is more likely that his heart condition contributed to his death from hypoxemia.  

Following the Board's June 2011 remand, another VA medical opinion was requested in August 2011.  The August 2011 VA examiner noted that the condition or disability of heart problems was less likely as not (less than 50/50 probability) caused by or a result of generalized anxiety disorder.  The rationale provided by the opinion was that an internet search of medical literature from the National Institute of Health and Up To Date Online failed to provide medical research that substantiates a worsening of cardiac conditions due to generalized anxiety disorder.  The literature did show that medical conditions and diagnoses contributed to anxiety and generalized anxiety disorder, but there was no discussion of generalized anxiety disorder worsening a cardiac or other medical condition.  

In a November 2011 private medical opinion, Dr. H.S.H., explained that he had been asked to provide an opinion regarding the connection between the Veteran's service-connected disability of generalized anxiety disorder and his cause of death by hypoxemia due to status post cerebral vascular accident and acute myocardial infarction with 3 vessel coronary artery bypass graft.  Hypoxemia is an abnormally low amount of oxygen in the blood.  Oxygen flow to the blood is controlled by the heart and the heart sometimes can be the cause of developing hypoxemia.  The Veteran's history of cerebral vascular accident and acute myocardial infarction with 3 vessel coronary artery bypass is evidence that supports the argument that this Veteran's hypoxemia is heart related.  As to the question of association between chronic anxiety and heart disease, research of medical studies available through internet search revealed the following studies which do in fact substantiate the argument that chronic or long-term anxiety increases the risk for heart disease.  In the Archives of General Psychology, in an article authored by Elizabeth Martins of Tilberg (Netherlands) and her colleagues did an assessment of 1015 patients.  The researchers concluded that anxiety was associated with an increased risk of cardiovascular disease by 74% and noted that the anxiety may be linked to hormones "kachulaminz" produced by the adrenal gland when feeling stressed and may lead to heart disease, stroke, and death.  In the Journal of American College of Cardiology, in January 2008, a published article on a long-term study of 735 American middle aged or elderly men revealed that those who scored highest on four different scales of anxiety were far more likely to suffer heart attacks later in life.  Men in the top 15% on any of the four scales or on a combined scale of all four had a 30% to 40% greater risk of heart attack than their peers.  Lead author of the paper, concluded that the study found "It (anxiety) was a stronger risk for heart attack than any of the other psychological problems in the study."  In the 57th Annual Convention of the American College of Cardiology, held on March 30, 2008, researchers from the Lown Cardiovascular Research Foundation of Massachusetts presented study conclusions that constant stress and anxiety could even affect the rhythm of the heartbeat, raising the risk of heart disease.  The researchers of the study actually followed a report published in 2007 by the Journal of the American College of Cardiology, which reported that people with heart disease, living with permanent anxiety have 2 times greater risk of having a heart attack and/or death compared to those who live otherwise (meaning without anxiety).  The researchers also cited a separate study from the Central University of Venezuela in Caracas showed that patients might be especially vulnerable of heart attack if they have a history of cardiovascular factors combined with stress or anxiety.  Based on the findings, cardiologists were urged to pay attention to their patients not only for their cardiovascular disease, but also to their psychological problems.  Based on the preponderance of medical studies supporting the argument that chronic anxiety does cause heart disease and strokes, Dr. H.S.H. opined that the Veteran's cerebral vascular accident and acute myocardial infarction with 3 vessel coronary artery bypass were more likely than not caused by his chronic generalized anxiety disorder.  In addition to this conclusion, after thorough review of the records and thoughtful analysis of the Veteran's entire medical history, it is more likely than not that his death from hypoxemia was the result of his cerebral vascular accident and myocardial infarction as secondary conditions of his service-connected generalized anxiety disorder.  The Board finds that Dr. H.S.H.'s opinion is persuasive as it is supported by several studies indicating an association between anxiety and myocardial infarctions/cerebral vascular accident and appears to be well supported by medical research and the Veteran's pertinent information.  

In reviewing the case at hand, the Board is aware of the conflicting evidence as to whether the Veteran's anxiety disorder caused his nonservice-connected myocardial infarction and cerebral vascular accident which in turn caused the Veteran's death.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's service-connected generalized anxiety disorder contributed to cause his nonservice-connected myocardial infarction and cerebral vascular accident, which were contributory causes of the Veteran's death.  As emphasized in the November 2011 private medical opinion, it appears that there are several studies establishing such a link between anxiety and heart attacks/heart disease/cerebral vascular accidents.  The United States Court of Appeals for Veterans' Claims (Court) has indicated that when evaluating an opinion, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The August 2011 VA examiner appeared to base the negative nexus opinion based on the fact that there were no studies linking anxiety to heart conditions.  However, as described above, the November 2011 private opinion was based on several cited studies, supporting the conclusion that anxiety may cause heart attacks/heart disease/cerebral vascular accidents.  The Board finds that the November 2011 private medical opinion is most persuasive as to the matter at hand because the examiner reviewed the Veteran's medical records, cited several medical studies, and provided a supporting rationale for the expressed opinions.  In addition, the August 2008 opinion, prepared by a VA physician, also supports the November 2011 private opinion.  The August 2008 VA physician specifically noted that the stress resulting from an anxiety disorder can lead to health problems such as heart attack and stroke.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


